          Case 1:12-cr-00626-ER Document 359 Filed 07/26/19 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 26, 2019

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Raymond Christian, et al.,
               12 Cr. 626 (ER)

Dear Judge Ramos:

         On July 9, 2019, defendant Raymond Christian (“Christian”) filed a supplemental post-
trial letter motion (the “Letter”) in further support of his motion for a judgment of acquittal or a
new trial, pursuant to Federal Rules of Criminal Procedure 29 and 33, respectively. (Dkt. No.
352). In the Letter, Christian requests that the Court grant his motion in light of the Supreme
Court’s recent decision in United States v. Davis, 139 S. Ct. 2319 (2019). More specifically,
Christian argues – as he has previously – that his conviction and sentence under Title 18, United
States Code, Sections 924(c) and 924(j) should be vacated because neither conspiracy to commit
Hobbs Act robbery nor attempted Hobbs Act robbery qualifies as a crime of violence under the
“elements clause” contained in Section 924(c).

I.     The Supreme Court’s Decision in Davis

        Pursuant to Section 924(c)(1)(A), “any person who, during and in relation to any crime of
violence or drug trafficking crime for which the person may be prosecuted in a court of the
United States, uses or carries a firearm, or who, in furtherance of any such crimes, possesses a
firearm” shall be guilty of a crime. 18 U.S.C. § 924(c)(1)(A). Section 924(c)(3) defines the term
“crime of violence” as a felony that: (i) “has as an element the use, attempted use, or threatened
use of physical force against the person or property of another” (the “elements clause”); or (ii)
“by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense” (the “residual clause”). In Davis,
the Supreme Court held that the residual clause is unconstitutionally vague and, as a result, only
those offenses that satisfy the elements clause are properly considered “crimes of violence” for
purposes of a 924(c) charge. See 139 S. Ct. at 2336.

       Christian is correct that Davis abrogates the Second Circuit’s holding in United States v.
Barrett, 903 F.3d 166 (2d Cir. 2018), that Hobbs Act robbery conspiracy is a “crime of violence”
under the residual clause (and thus a proper predicate for a gun charge under 18 U.S.C. § 924(c)
          Case 1:12-cr-00626-ER Document 359 Filed 07/26/19 Page 2 of 5
                                                                                           Page 2


and (j)). Nevertheless, Christian’s 924(c) and (j) convictions are predicated on the robbery
conspiracy charged in Count One and the substantive robbery charged in Count Two of the
Indictment. And the case law is clear that substantive Hobbs Act robbery, as charged in Count
Two, satisfies the elements clause and, thus, is a crime of violence for purposes of Sections
924(c) and (j). That Count Two charges attempted as well as completed robbery does not, as
Christian suggests, take it outside Section 924(c)’s elements clause under a categorical approach.

II.    Attempted Hobbs Act Robbery is a Crime of Violence Under Section 924(c)(3)(A)

        Applying the plain language of Section 924(c)(3)(A) and the Hobbs Act, every court to
address the issue to date has held that attempted Hobbs Act robbery constitutes a crime of
violence under the elements clause. See, e.g., United States v. St. Hubert, 883 F.3d 1319, 1333-
34 (11th Cir. 2018) (“Like substantive Hobbs Act robbery, attempted Hobbs Act robbery
qualifies as a crime of violence under § 924(c)(3)(A)’s use-of-force clause because that clause
expressly includes ‘attempted use’ of force”; attempt crimes require intent to commit every
element of the completed crime, “including [here] the taking of property in a forcible manner”),
cert. denied, 139 S. Ct. 1394 (2019); Hill v. United States, 877 F.3d 717, 718-19 (7th Cir. 2017)
(“When a substantive offense would be a violent felony under § 924(e) and similar statutes, an
attempt to commit that offense also is a violent felony.”); Brown v. United States, 2016 WL
4491852, at *2 (W.D. Mo. Aug. 25, 2016) (denying § 2255 motion where underlying convictions
were for attempted Hobbs Act robbery and brandishing a weapon in furtherance thereof, because
attempted Hobbs Act robbery is a crime of violence; denying certificate of appealability);
Camacho v. United States, No. 16-CV-22939, 2018 WL 889456, at *9 (S.D. Fla. Jan. 22, 2018)
(“Hobbs Act robbery and attempted Hobbs Act robbery are categorically crimes of
violence.”), report and recommendation adopted, No. 16-22939-CIV, 2018 WL 898229 (S.D.
Fla. Feb. 13, 2018); United States v. Johnson, No. 2:12-cr-00336-JAD-CWH, 2018 WL
3518448, at *4 (D. Nev. July 19, 2018) (“Because completed Hobbs Act robbery categorically
qualifies as a crime of violence under § 924(c)’s force clause, attempted Hobbs Act robbery also
qualifies as a crime of violence, as the force clause encompasses the attempted or threatened use
of force.”); United States v. Crawford, No. CIV-16-752-M, 2018 WL 1123879, at *2 (W.D.
Okla. Mar. 1, 2018) (“[A]ttempted Hobbs Act robbery is a crime of violence under
§ 924(c)(3)(A)’s force clause”); United States v. Baires-Reyes, No. 15-CR-00122-EMC-2, 2016
WL 3163049, at *3 (N.D. Cal. June 7, 2016) (“Attempted Hobbs Act robbery would in fact
qualify as a crime of violence because the force clause explicitly encompasses attempted use of
physical force”); Chatfield v. United States, No. 16-22591-CIV, 2017 WL 1066776, at *11 (S.D.
Fla. Mar. 2, 2017), report and recommendation adopted, No. 09-20870-CR, 2017 WL 1066779
(S.D. Fla. Mar. 21, 2017) (“It seems clear that an attempted Hobbs Act robbery qualifies as a
‘crime of violence’ under the ‘use of force’ clause of 924(c), just as a Hobbs Act robbery
does.”); see also Charlton v. United States, 725 F. App’x 881 (11th Cir. 2018) (aiding and
abetting an attempted Hobbs Act robbery is a crime of violence under § 924(c)’s use-of-force
clause); United States v. Armour, 840 F.3d 904, 908–09 (7th Cir. 2016) (attempted armed bank
robbery qualifies as a crime of violence under § 924(c)(3)(A)).

        To be clear, the Second Circuit in United States v. Hill unequivocally held that Hobbs
Act robbery is a crime of violence under the force clause. 890 F.3d 51 (2d Cir. 2018). That
Christian’s conviction under Sections 924(c) and (j) may rest on an underlying attempted Hobbs
             Case 1:12-cr-00626-ER Document 359 Filed 07/26/19 Page 3 of 5
                                                                                                 Page 3


Act robbery is of no moment; the force clause explicitly includes within its definition of a crime
of violence the “attempted use . . . of physical force against the person or property of another. 18
U.S.C. § 924(c)(3)(A) (emphasis added). The fact that an attempted robbery can be committed
without the actual or threatened use of force is irrelevant. As the Eleventh Circuit has explained:

       We recognize that St. Hubert argues that a robber could plan the robbery and travel with a
       gun to the location of the robbery but be caught before entering the store and still be guilty of
       attempted Hobbs Act robbery. St. Hubert argues that the substantial step required for an
       attempt conviction will not always involve an actual or threatened use of force and thus
       attempted Hobbs Act robbery does not qualify under § 924(c)(3)(A). However, . . . we agree
       with the Seventh Circuit that even if the completed substantial step falls short of actual or
       threatened force, the robber has attempted to use actual or threatened force because he has
       attempted to commit a crime that would be violent if completed. Thus, we reject St. Hubert’s
       claim that the substantial step itself in an attempt crime must always involve the actual or
       threatened use of force for an attempt to commit a violent crime to qualify under
       § 924(c)(3)(A)’s elements clause.

St. Hubert, 909 F.3d at 352-53. Simply put, an attempt to commit Hobbs Act robbery is an
attempt to commit all of the elements of the completed robbery, including the use or threatened
use of force.

III.      Christian’s Convictions on Counts Four and Five Necessarily Rested on a Valid
          Attempted Robbery Predicate

       Finally, assuming that an attempt to commit Hobbs Act robbery qualifies as a crime of
violence under Section 924(c)(3)(A) (it does), the remaining question is whether Christian’s
convictions on Counts Four and Five were predicated on the robbery conspiracy or the attempted
robbery.

        During the jury charge, the Court instructed the jury that, as a matter of law, both the
robbery conspiracy alleged in Count One and the attempted robbery alleged in Count Two
qualified as crimes of violence. (Tr. 2435:11-20.) This erroneous instruction did not effect
Christian’s substantial rights or imperil the integrity of the judicial proceedings. Indeed, the
Court should deny Christian’s motion despite the instructional error. In light of the
overwhelming evidence at trial establishing the attempted robbery, Christian cannot demonstrate
a reasonable probability that any error affected the outcome of his trial. See United States v.
Marcus, 628 F.3d 36, 42 (2d Cir. 2010) (explaining that showing an effect on a defendant’s
“substantial rights” requires a showing that there “is a ‘reasonable probability that the error
affected the outcome of the trial’ ” (quoting Marcus, 560 U.S. at 265)).

         As detailed in the Government’s previous briefs, the evidence at trial overwhelmingly
established both the robbery conspiracy and the substantive robbery. The evidence consisted of
(i) testimony from eighteen witnesses (including cooperating witnesses), (ii) physical evidence,
(iii) crime scene photographs, (iv) a video recording showing the robbers walking towards the
location of the robbery before the robbery happened and running away from the location
afterwards, (v) a 911 call placed by the victim, (vi) expert testimony regarding the cause and
         Case 1:12-cr-00626-ER Document 359 Filed 07/26/19 Page 4 of 5
                                                                                          Page 4


manner of the victim’s death; (vii) testimony from a DNA expert, and (viii) excerpts of a video
recording of a conversation regarding the robbery.

        Regarding the cooperating witnesses, some actually participated in the charged conduct
alongside the Christian and his co-defendants. For example, Anthony Baynes, a cooperating
witness and one of the participants in the robbery, provided a detailed account of what happened
that night. Indeed, Baynes described walking to 54 Chambers Street (the location of the robbery)
with several other robbers, including Christian, all of whom were armed with firearms. He
described how the robbers accosted several men standing outside of 54 Chambers Street at gun
point. Baynes then described in detail what happened inside of 54 Chambers Street. Specifically,
Baynes described how Christian, Tyrell Whitaker, and Glenn Thomas, each of whom had a gun,
together with the other robbers (Rashawn Vassell and Eric Cromartie) went inside while Baynes
and Laquavious Boykin (Christian’s half-brother) stood by the entrance as lookouts; how
Christian lost his gun while wrestling with one of the victims inside; how Baynes was stabbed by
another victim when he tried to help Christian, and how Whitaker, Vassell, and Thomas took
turns pulling at the door after they were trapped and shooting around the door at the victim who
was holding it shut; and how the robbers were able to escape. (Tr. 482-88.) Thus, there is no
reasonable probability that the jury would have reached a different conclusion had Counts Four
and Five of the Indictment omitted the reference to the Count One robbery conspiracy and listed
only the Count Two substantive robbery as a predicate offense.

        Indeed, under Yates v. United States, 354 U.S. 298 (1957), vacating Christian’s
convictions on Counts Four and Five would only be appropriate if it were “‘impossible to tell
which ground the jury selected,’ the legally sufficient ground or the insufficient one.” United
States v. Agrawal, 726 F.3d 235, 250 (2d Cir. 2013) (quoting Yates, 354 U.S. at 312) (emphasis
added). The Second Circuit has recognized, however, that even in some cases with general
verdicts, “it is not ‘impossible to tell’” which ground the jury selected, and there is no Yates
concern if the jury would have “necessarily found” the valid ground. United States v. Zvi, 168
F.3d 49, 55-56 (2d Cir. 1999); see also United States v. Coppola, 671 F.3d 220, 237-38 (2d Cir.
2012) (Yates error is harmless if “the jury necessarily would have had to” find defendant guilty
of the valid ground). Thus, the Second Circuit has affirmed convictions even upon the
invalidation (or assumed invalidation) of one or more objects of a conspiracy, Zvi, 168 F.3d at
55-56, theories of liability, Agrawal, 726 F.3d at 250-51; Coppola, 671 F.3d at 237-38, or
racketeering predicate acts, United States v. Brennan, 867 F.2d 111, 114-16 (2d Cir. 1989). In
each case, the Court was able to conclude from the record that the jury necessarily rested its
general verdict on a valid ground, thus eliminating any Yates concern regarding the invalidated
ground. The Court has applied these principles to Section 924(c) predicates as well. United
States v. Rivera, 679 F. App’x 51, 55 (2d Cir. 2017) (affirming Section 924(j) conviction because
even if crime of violence predicate was invalid, defendant’s guilty plea allocution established
narcotics conspiracy predicate); see also Serrano v. United States, No. 13 Cr. 58 (KBF), 2018
WL 3315727, at *7 (S.D.N.Y. July 5, 2018) (denying challenge under 28 U.S.C. § 2255 because
Section 924(c) conviction was supported by narcotics conspiracy predicate even if crime of
violence predicate was invalid), certificate of appealability denied, No. 18-2555, 2019 WL
980533 (2d Cir. Feb. 21, 2019).
          Case 1:12-cr-00626-ER Document 359 Filed 07/26/19 Page 5 of 5
                                                                                             Page 5


       The Second Circuit’s recent decision in United States v. Vasquez, 672 F. App’x 56 (2d
Cir. 2016), is particularly instructive and should be followed here. In Vasquez, the defendant was
convicted of a narcotics conspiracy, a Hobbs Act robbery conspiracy, and Section 924(c) and
Section 924(j) offenses in which the predicate offenses were the narcotics conspiracy and the
Hobbs Act robbery conspiracy. Id. at 57-58, 60. The defendant argued that Hobbs Act robbery
conspiracy is not a “crime of violence” under the risk-of-force clause, and that his Section 924(c)
and Section 924(j) convictions could not be affirmed on the basis of the narcotics conspiracy
predicate in light of Yates. Id. at 60. Applying plain-error review, the Second Circuit held that the
claim “necessarily fails for lack of any error.” Id.

       The Court assumed that Hobbs Act robbery conspiracy is not a crime of violence but
nevertheless affirmed because the Section 924(c) and Section 924(j) convictions were “clearly
supported by a narcotics predicate presenting no legal concern.” Id. at 61. Indeed, the jury had
“found the narcotics conspiracy proved beyond a reasonable doubt.” Id.; see also id. at 57-58
(noting defendant’s conviction on narcotics conspiracy count). In these circumstances, “there
was no possibility that the jury’s § 924(c) verdict rested only on a Hobbs Act robbery predicate.”
Id. at 61 (emphasis added). Because the Section 924(c) and Section 924(j) convictions
“undoubtedly rest[ed] on a valid drug-trafficking predicate, no Yates concern ar[ose] from a
possible defect in a related ‘crime of violence’ predicate.” Id.

       Here, too, even though the Count One robbery conspiracy is not a valid crime of violence
predicate after Davis, Christian’s Sections 924(c) and 924(j) convictions are valid because they
were clearly supported by an attempted robbery predicate presenting no legal concern. Because
both completed and attempted Hobbs Act robbery are crimes of violence under Section
924(c)(3)(A), Christian’s convictions on Counts Four and Five, which indisputably are
predicated on substantive Hobbs Act robbery as well as conspiracy to commit Hobbs Act
robbery, are sound, and his motion should be denied.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney



                                          by:      /s/ Christopher J. Clore
                                                Christopher J. Clore
                                                Assistant United States Attorney
                                                (212) 637-1063

CC:    Counsel for the Defendants (by ECF)
